El Juez Presidente Sr. del Torio,
emitió la opinión del tribunal.
Presentada para su inscripción en el registro de la pro-piedad de Humacao la escritura de compraventa otorgada *455ante notario público de una parte, por “Diego Agüeros y Compañía, S. en C.,” sociedad mercantil, como vendedora, representada por su socio Diego Agüeros, y de otra, por Arturo Palacios, como comprador, el registrador se negó a inscribirla por medio de una nota qne dice:
“Denegada la inscripción de este documento porque no se acre-dita con el documento social correspondiente el carácter y las fa-cultades del gestor señor Agüeros para otorgar el contrato de compraventa.”
No conforme la parte interesada, interpuso el presente recurso gubernativo, sosteniendo que la escritura debió ins-cribirse con el defecto subsanable de no haberse acreditado debidamente las facultades del socio gestor, sobre todo apa-reciendo como aparecía del mismo registro que cuando la sociedad “Diego Agüeros y Compañía, S. en G.” adquirió la finca de que se trata, fué representada en la escritura también por Diego Agüeros y dicha escritura se inscribió en el registro con el defecto subsanable de no acreditarse el carácter de gestor del dicho Diego Agüeros.
A nuestro juicio debe sostenerse la nota recurrida. El hecho de lá anterior calificación de defecto subsanable no obliga al registrador. La posición de Agüeros al interve-nir en la compra, puede distinguirse de su posición al in-tervenir en la venta.
El defecto apuntado por el registrador, cuya existencia admite el mismo recurrente, puede ser subsanable o insub-sanable. Si de hecho Diego Agüeros tenía facultad para otorgar el documento a nombre de la sociedad, con la sola presentación de la escritura social el defecto quedaría sub-sanado, pero si no la tenía y la sociedad no se aviene a ratificar la venta, ésta sería nula de toda nulidad.
Bajo las anteriores circunstancias, no creemos que de-bamos alterar la nota del registrador. Si su documenta-ción es clara, más fácil y correcto y rápido le hubiera sido *456al recurrente presentar la escritura de constitución social en el registro, ya que el notario no transcribió en el docu-mento creditivo de la venta ]a parte necesaria de ella, que recurrir a este Tribunal Supremo.
Debe declararse sin lugar el recurso establecido.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey, Hutchison y Franco Soto.